Citation Nr: 1439943	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.  

2. Entitlement to service connection for maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from October 1969 to May 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was scheduled originally scheduled to appear at an August 2011 hearing before a member of the Board, but requested that it be rescheduled as he had failed to appear for the scheduled hearing as a result of illness.  The Veteran was rescheduled for a hearing before a member of the Board in October 2012.  The Veteran failed to report for the rescheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

With regard to the claim of entitlement to service connection for a left hip disability, in September 2008, the Veteran was provided a VA joint examination.  At that time, the Veteran reported he had experienced left hip pain since a parachute accident during active service.  The Veteran was diagnosed with left hip arthritis and the examiner opined that it was at least as likely as not that the Veteran's left hip disability was related to active service.  However, the examiner then noted that an opinion on that matter could not be provided without resorting to speculation.  

While the examiner initially provided a positive opinion, the examiner did not support the conclusion reached with a sufficient rationale and provided the contradictory information that an opinion could not be provided without resorting to speculation.  As there is some indication from the record that the Veteran has experienced left hip injuries subsequent to separation from active service, a positive opinion without a supporting rationale cannot serve as the basis of a grant of entitlement to service connection.  

Therefore, the Veteran should be provided a new VA examination to determine the nature and etiology of any left hip disability.  

With regard to the claim of entitlement to service connection for maxilla-mandibular atrophy, status post reconstruction and right hip bone graft surgery, the Board notes that of record is a letter from the Veteran's private treatment provider indicating that the Veteran's maxilla-mandibular bone loss was partially the result of traumatic tooth extractions.  The Veteran has reported that the extractions of his wisdom teeth during service were the traumatic extractions referenced by the private treatment provider.  

A review of the service dental records shows that the Veteran had all four wisdom teeth extracted during service.  Three of the wisdom teeth were noted to be impacted and one was noted to me malposed.  

In light of the evidence suggesting that the Veteran's maxilla-mandibular bone loss is partially the result of traumatic tooth extractions and the Veteran did have multiple extractions during service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any current VA or private medical records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any left hip disability.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any left hip disability is related to active service.  In forming the opinion, the examiner should address both the Veteran's reports of injury in service and symptoms since service, and the evidence of additional left hip injuries subsequent to service.  The supporting rationale for all opinions expressed must be provided. 

3.  Also, schedule the Veteran a VA examination to determine the nature and etiology of maxilla-mandibular atrophy status post reconstruction and right hip bone graft surgery.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's maxilla-mandibular atrophy, status post reconstruction and right hip bone graft surgery, is related to active service, to include any tooth extractions that occurred during service.  The supporting rationale for all opinions expressed must be provided.

4.  Then, readjudicate the claim.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

